Citation Nr: 0906486	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Walter J. Downing, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lung disability, to include from 
exposure to asbestos.  The Veteran testified before the Board 
in May 2006. 

In a June 2006 decision, the Board denied the Veteran's claim 
for service connection for a lung disability, to include from 
exposure to asbestos.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, a September 
2007 Order of the Court remanded the claim for readjudication 
in accordance with the Joint Motion for Remand.  The Board 
remanded this claim for additional development in January 
2008 and September 2008.
  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of an 
asbestos-related pulmonary disorder.

2.  The Veteran's diagnosed lung disability first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein. 





CONCLUSION OF LAW

The Veteran's lung disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran's lung disability, however, is not a 
condition subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).   

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran's service personnel records reflect that he was 
an aviation hand aboard two aircraft carriers.  The Veteran 
submitted a training certificate showing that he completed 
the primary course of instruction in firefighting, but the 
records do not show that he was assigned to any actual 
firefighting duties.  The records also do not reflect that he 
was exposed to asbestos.  The Veteran asserted that he was 
exposed to asbestos in performing his duties as an airman 
apprentice because he wore a "hot suit" which was 
purportedly made of asbestos.    

In this case, there is no record of exposure to asbestos nor 
evidence otherwise suggesting that the Veteran was exposed to 
asbestos in service.  Even if the Veteran were exposed to 
asbestos in service, however, the evidence does not support a 
finding that he has been diagnosed with an asbestos-related 
disease.  On VA examination in October 2008, the Veteran 
complained of intermittent, non-productive cough, wheezing, 
and dyspnea on exertion.  Examination revealed no abnormal 
respiratory findings, venous congestion or edema, chest wall 
scarring, or deformity of chest wall.  There were normal 
heart sounds, diaphragm excursion, and chest expansion.  A 
chest x-ray showed stable calcified granulomata tissues of 
the left upper lobe without active disease.  A pulmonary 
function test revealed normal spirometry and diffusing 
capacity.  There was no bronchodilator response, and lung 
volumes showed an isolated decreased expiratory reserve 
volume consistent with obesity and decreased effort of 
musculoskeletal abnormality.  The examiner reviewed the 
claims file and diagnosed the Veteran with calcified 
granulomata tissues of the left upper lobe without active 
disease.  The examiner noted that there was no evidence of 
asbestosis.  The examiner opined that it was less likely as 
not that the granulomatous disease of the left upper lobe was 
etiologically related to active service, including asbestos 
exposure.  The examiner explained that medical literature 
showed that chronic granulomatous disease was one of a group 
of rare, inherited disorders of the immune system that was 
caused by defects in the immune system cells called 
phagocytes.  The examiner stated that those defects left 
patients vulnerable to severe recurrent bacterial and fungal 
infections and chronic inflammatory conditions like 
gingivitis, enlarged lymph glands, or granulomas.  The 
examiner further stated that the Veteran's recent chest x-
rays and pulmonary function tests were absent for 
interstitial lung disease, pleural thickening, pleural 
plaques consistent with asbestos exposure, or parenchymal 
abnormalities consistent with pneumoconiosis as stated in an 
April 1998 medical report.  The examiner concluded that the 
Veteran's granulomatous disease of the left upper lobe was 
unrelated to any asbestos exposure, asbestosis, or asbestos-
related disease.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the October 2008 VA medical opinion is 
probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the Veteran, and adequate rationale 
for the opinion.  Therefore, the Board finds that any further 
attempt by VA to ascertain the likelihood of the Veteran's 
exposure to asbestos in service is in this case unnecessary 
because no asbestos-related disability is shown by the 
evidence of record.  While an April 1998 medical report noted 
interstitial lung disease due to asbestos exposure, 
subsequent reports and studies have refuted that finding and 
the Board finds that the October 2008 VA examination, the 
most recent study of the veteran's lung, which found no 
asbestos-related disability, is the most persuasive evidence 
in this case.  Furthermore, the October 2008 VA examiner 
specifically refuted the April 1998 finding of asbestos-
related disability, and other medical records subsequent to 
April 1998 did not find any asbestos-related disability.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).
As no lung disability associated with exposure to asbestos 
has been currently diagnosed, the Board finds that service 
connection for a lung disability associated with exposure to 
asbestos is not warranted.

The Board now turns to the question of whether the Veteran is 
entitled to service connection for a lung disability not 
caused by exposure to asbestos.

The Veteran's service medical records are negative for any 
complaints or treatment for any lung disabilities.  At his 
January 1952 separation examination, the Veteran did not make 
any complaints relating to his lungs, and the examination did 
not reveal any respiratory abnormalities.  The Board 
therefore finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
current lung disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of a lung disability is an 
April 1998 chest x-ray that diagnosed the veteran with 
interstitial lung disease consistent with asbestos 
exposure/asbestos-related disease.  

VA medical reports dated from August 2000 to December 2003 
show that the Veteran received occasional treatment for upper 
respiratory infection, bronchitis, and pharyngitis.  

On VA examination in January 2004, the Veteran complained of 
a productive cough with white sputum.  There was no 
hemoptysis, and although there was periodic anorexia, it was 
not found to be problematic.  He reported occasional dyspnea 
on exertion and denied any history of asthma.  He denied any 
changes in weight and reported no periods of incapacitation.  
He stated that he wore a fire-retardant suit during service 
for over 6 months that was made of asbestos.  He denied any 
post-service exposure to asbestos.  Examination revealed that 
the Veteran's lung sounds were clear to auscultation.  A 
pulmonary function test showed normal spirometry with no 
significant bronchodilator response.  The diagnosis was 
chronic obstructive pulmonary disease.  There was no evidence 
of asbestosis.  

The Veteran testified before a Decision Review Officer in May 
2005 and testified at a travel board hearing before the Board 
in May 2006.  Testimony revealed that he worked on an 
aircraft carrier during service helping midshipmen when they 
landed and proceeding to qualify them as pilots for aircraft.  
He testified that his duty was to cut the shroud line when 
the pilots came in and help the pilots out to safety, which 
required him to wear a "hot poppa" suit that was made of 
asbestos.  He reported that the suits did not have a 
breathing apparatus and that as long as they maintained 
operations on training the midshipmen, he would have to wear 
the suit for anywhere from two to five hours.  He stated that 
after service, he drove trucks for various companies and also 
mixed mud to make bricks.  The Veteran testified that he 
contacted an attorney in 1998 after seeing an advertisement 
regarding being exposed to asbestos and subsequently was 
diagnosed with an asbestos-related disease when he went to 
see a private physician.  He reported currently suffering 
from shortness of breath and being more easily tired.  

On VA examination in June 2008, the Veteran complained of a 
history of occasional dyspnea with moderate and severe 
exertion.  Examination revealed no abnormal respiratory 
findings, venous congestion or edema, chest wall scarring, or 
deformity of chest wall.  There were normal heart sounds, 
diaphragm excursion, and chest expansion.  A chest x-ray 
showed stable calcified granulomata tissues of the left upper 
lobe without active disease.  A pulmonary function test 
revealed normal spirometry and diffusing capacity.  There was 
no bronchodilator response, and lung volumes showed an 
isolated decreased expiratory reserve volume consistent with 
obesity and decreased effort of musculoskeletal abnormality.  
The examiner reviewed the Veteran's service medical records 
and VA medical records and diagnosed him with a normal 
respiratory evaluation.  The examiner opined that the Veteran 
had no evidence of any lung pathology that was caused by or a 
result of service, which included asbestos exposure.  The 
rationale was that no obvious lung disease had been found 
that was related to service activity, including exposure to 
asbestos.  The examiner stated that the Veteran had always 
had unremarkable chest x-ray and normal pulmonary function 
test and that he had not ever been treated for any asbestos-
related disease.    

At an October 2008 VA examination, the Veteran complained of 
intermittent, non-productive cough, wheezing, and dyspnea on 
exertion.  Examination revealed no abnormal respiratory 
findings, venous congestion or edema, chest wall scarring, or 
deformity of chest wall.  There were normal heart sounds, 
diaphragm excursion, and chest expansion.  A chest x-ray 
showed stable calcified granulomata tissues of the left upper 
lobe without active disease.  A pulmonary function test 
revealed normal spirometry and diffusing capacity.  There was 
no bronchodilator response, and lung volumes showed an 
isolated decreased expiratory reserve volume consistent with 
obesity and decreased effort of musculoskeletal abnormality.  
The examiner reviewed the claims file and diagnosed the 
Veteran with calcified granulomata tissues of the left upper 
lobe without active disease.  He noted that there was no 
evidence of asbestosis.  The examiner opined that it was less 
likely as not that the granulomatous disease of the left 
upper lobe was etiologically related to active service, 
including asbestos exposure.  The examiner explained that 
medical literature showed that chronic granulomatous disease 
was one of a group of rare, inherited disorders of the immune 
system that was caused by defects in the immune system cells 
called phagocytes.  The examiner stated that these defects 
left patients vulnerable to severe recurrent bacterial and 
fungal infections and chronic inflammatory conditions like 
gingivitis, enlarged lymph glands, or granulomas.  The 
examiner further stated that the Veteran's recent chest x-
rays and pulmonary function tests were absent for 
interstitial lung disease, pleural thickening, pleural 
plaques consistent with asbestos exposure, or parenchymal 
abnormalities consistent with pneumoconiosis as stated in an 
April 1998 medical report.  The examiner concluded that the 
Veteran's granulomatous disease of the left upper lobe was 
unrelated to any asbestos exposure, asbestosis, or asbestos-
related disease. 

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
June 2008 VA medical opinion.  While the examiner found no 
evidence of any current respiratory abnormality, the opinion 
was not based upon a complete review of the evidence of 
record.  Some factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the Veteran's history, and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The 
Board also finds that opinion is not supported by adequate 
rationale, as the examiner did not reconcile the opinion with 
the April 1998 chest x-ray that revealed evidence of an 
asbestos-related disease.  If the examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions 
that are based on history supplied by the Veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board assigns greater weight to the October 2008 VA 
examination.  In placing greater weight on the October 2008 
opinion, the Board notes that the examiner made a thorough 
review of the claims file and provided rationale for the 
opinion.  In forming the opinion, the examiner explained that 
the Veteran's current granulomatous disease of the left upper 
lobe was not related to service because it was a rare 
inherited disorder.  Furthermore, the VA examiner reviewed 
the Veteran's entire claims file in rendering the opinion, 
and discussed previous opinions, specifically refuting the 
April 1998 notation of asbestos-related disability based on 
studies performed in conjunction with the examination.  The 
Board accordingly finds the October 2008 VA medical opinion 
to be the most probative and persuasive as to whether the 
Veteran's lung disability was related to service because the 
examiner at the October 2008 examination based the opinion on 
a comprehensive review of the claims file and adequate 
rationale.  

The first post-service evidence of the Veteran's lung 
disability is in April 1998, approximately 46 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board finds no evidence of a direct medical 
nexus between military service, to include any potential 
exposure to asbestos, and the Veteran's current lung 
disability, and thus, service connection for a lung 
disability is not warranted.  In addition, the lung 
disability is not a condition subject to presumptive service 
connection, so presumptive service connection for a lung 
disability is not warranted.

The Veteran contends that his current lung disability is 
related to his active service.  However, as a layman, the 
Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the medical evidence does not show that 
the Veteran's current lung disability was caused by any 
incident of service.  Therefore, the Board concludes that the 
lung disability was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002; a rating 
decision in July 2002; a statement of the case in January 
2004; and supplemental statements of the case in May 2005 and 
July 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a lung disability, to include as due 
to exposure to asbestos, is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


